DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on April 28, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 3-5, 11, 13-16, and 18-20 are currently pending.  Claims 1, 3, 4, 11, 13, 14, 16, 18, and 19 have been amended.  Claims 2, 6-10, 12, and 17 have been cancelled.  Claims 1, 3-5, 11, 13-16, and 18-20 have been examined in this application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Response to Arguments
Applicants’ amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  For all the reasons set forth infra, the previous rejections of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 101 are maintained.
The Examiner invites Applicant to contact Examiner via telephonic communication if Applicant would like additional guidance regarding this 101 rejection.


	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1 recites the limitation “displaying, by the display screen according to the hotspot region corresponding to the keyword, a searching result to a user in response to a keyword input by the user,” (emphasis added).  The claims do not actively recite that the keyword input by the user.  Accordingly, the limitation of “displaying, by the display screen according to the hotspot region corresponding to the keyword, a searching result to a user in response to a keyword input by the user” is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.   
Claims 3-5 depend from claim 1 and thus inherit the deficiencies of claim 1.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1 and 3-5 are directed to a process; claims 11 and 13-15 are directed to a manufacture; and claims 16 and 18-20 are directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 11 and 16 recites the steps of: obtaining data comprising user searching logs and logistics information; obtaining descending ranks of region-based keyword weights according to the data; obtaining feature values of a keyword in respective regions according to the descending ranks of the region-based keyword weights; marking a hotspot region corresponding to the keyword according to the feature values; displaying, according to the hotspot region corresponding to the keyword, a searching result to a user in response to a keyword input by the user, wherein the obtaining descending ranks of region-based keyword weights according to the data comprises: obtaining a region-based keyword searching page-view (PV) according to the user searching logs; obtaining a number of a region-based keyword-corresponding commodity according to the logistics information; determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region; and removing the keyword with the weight lower than a threshold, and performing a region- based descending ranking on the keyword according to the weights -- these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information. Additionally, these claims relate to certain methods of mathematical concepts, particularly mathematical formulas, equations, and calculations.  
The limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional elements of performing the steps via an electronic device, a processor, a computer program, a display screen, a processor, and a memory -- merely implements the abstract idea on a computer environment. The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Thus, claims 1, 3-5, 11, 13-16, and 18-20 are directed to an abstract idea. 
Moreover, regarding the independent claims, the technical elements of performing the steps via an electronic device, a processor, a computer program, a display screen, a processor, and a memory -- merely implement the abstract idea on a computer environment. The dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1, 3-5, 11, 13-16, and 18-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

	
Allowable Subject Matter
Claims 1, 3-5, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   
As per claim 1, and similarly claims 11 and 16, Ortega (US Pat No 9,681,259) teaches [a] method for displaying a searching result, applied to an electronic device comprising a processor and a display screen: 
obtaining, by the processor, data comprising user searching logs and logistics information; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Referring now to FIG. 2, a table 200 representative of location database 170 including a listing of locations 210 and listing of searches 220 associated with each location is shown, according to an exemplary embodiment. Location database 170 may be implemented, for example, using any of the database computer programs that are well known in the art. The listing of locations 210 may include possible locations from which searches have previously been requested by users of mobile computing devices. A location may be broadly defined to include a general geographic description, such as the city of Chicago, may be narrowly defined according to an exact longitude and latitude, or may be defined according to any location-based criteria, such as a region, a climate, an area of a city, etc. A location may further be defined as a location type, for example a location may be “coffee shop,” independent of the particular geographic location or identity of the coffee shop. Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search.)
wherein the obtaining, by the processor, descending ranks of region-based keyword weights according to the data comprises; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters.))
obtaining, by the processor, feature values of a keyword in respective regions according to the descending ranks of the region-based keyword weights; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Ortega: Col. Ln. (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters.))
marking, by the processor, a hotspot region corresponding to the keyword according to the feature values. (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters. The configuration of the listing of searches 220 may depend on the location type and/or how the listing of locations 210 is configured. For example, where the listing of locations 210 includes geographic designations (e.g., a city, an area of a city, and so on), the listing of searches 220 may be sorted based on the frequency ranking of the searches as previously stated. In another embodiment, rather than comprising a list of locations and a list of searches performed at each of those locations, the database 170 may comprise a list of searches and, for each search, an identification of the location where the search was performed (e.g. a GPS longitude and latitude). In this embodiment, the list of common searches may be determined dynamically, as described below.))
displaying, by the display screen according to the hotspot region corresponding to the keyword, a searching result to a user in response to a keyword input by the user, (Ortega: Col. 7, Lns. 30-40 (Upon receipt, device 110 may be configured to either display or store the listing of common searches based on location. A stored listing may be updated based on receipt of a new listing or based on a new search request by the user of device 110. Search engine system 155 may also be configured to monitor user interaction with the list of common searches that is presented. For example, if a user selects a particular search, this information may be tracked so that the search may be ranked higher in the future.); Col. 7, Lns. 30-40); Fig. 4; Col. 9; Lns. 30-52; Col. 1; Lns. 32-40).
obtaining a region-based keyword searching page-view (PV) according to the user searching logs; (Ortega: Col. 8, Ln 60 through Col. 9, Ln. 7 (The activity may include searches entered, items clicked on, advertisements clicked on, items purchased, frequency of purchases, cost of items purchased, etc.))
obtaining a number of a region-based keyword-corresponding commodity according to the logistics information; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters.))
However, Ortega does not disclose, anticipate, or render obvious:
determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region; and 
Another relevant piece of prior art, Liu (US Pat No 10,108,736), teaches combining a first product formed by the first cumulative number of visits and a preset weight of the first visiting mode and a second product formed by the second cumulative number of visits and a preset weight of the second visiting mode in order to calculate a visit coefficient for each of the web page the browser has visited by summing the first product and the second product (Liu: Claim 1).  Liu, however, does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Additionally, relevant prior art Dalvi (US PGP 2017/0359235) teaches how often each of the pages is accessed when the website is accessed (Dalvi: Para [0006]). However, Dalvi does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Further, White (US PGP 2009/0138445) teaches providing geographic keywords (White: Claim 1). However, White does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Finally, reference U teaches receiving search keyword queries and compiling and determining the matching set of POIs. However, White does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
The Examiner hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention of claims 1, 3-5, 11, 13-16, and 18-20.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention of claims 1, 3-5, 11, 13-16, and 18-20 relying on improper hindsight bias.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reznik (US PGP 2012/0278316) -- output to a user may be modified to allow the user to provide indications of which search results are undesirable and the associated search tool server may be operable to not only perform a search requested by the user but also refine or modify the listing of search results based on the user's feedback or instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625